Citation Nr: 0014556	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-10 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for right shoulder dislocation with degenerative 
joint disease.  


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  The veteran was held as a prisoner of war from 
August 3, 1944 to April 26, 1945.  The veteran was awarded 
the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted an 
increased evaluation from 10 percent to 20 percent for the 
service-connected right shoulder disability; and it also 
denied, in part, service connection for an abdominal 
aneurysm.  The veteran filed a notice of disagreement with 
this rating decision in April 1998, wherein he specifically 
challenged the assignment of the 20 percent rating and the 
denial of service connection for an abdominal aneurysm.  A 
Statement of the Case relative to these issues was forwarded 
to the veteran in May 1998.

While the information of record does reflect that the veteran 
submitted an Appeal to the Board of Veterans' Appeal (VA Form 
9) in July 1998, and while this same document does 
specifically identify the claim for increase, i.e., the right 
shoulder disability, it does not indicate that an appeal is 
being perfected as to the issue of service connection for an 
abdominal aneurysm.  This service connection issue was not 
specifically identified in the July 1998 Substantive Appeal.  
See 38 C.F.R. § 20.202 (1999) ("If the Statement of the Case 
[SOC] and any prior Supplemental Statements of the Case 
[SSOC] addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed"); see also 38 U.S.C.A. § 7105(West 1991); 
38 C.F.R. § 20.200 (1999).  Further, the information of 
record does not reflect any subsequent submission by the 
veteran (or his representative) that may be construed as a 
timely filed Substantive Appeal with respect to this issue of 
service connection, notwithstanding the fact that SSOCs 
relative to the abdominal aneurysm claim were forwarded to 
the veteran in January and July 1999.  See VAOPGCPREC 9-97, 
slip op. at 5-6, 62 Fed. Reg. 15567 (1997).  Accordingly, the 
issue of service connection for an abdominal aneurysm is not 
on appeal to the Board.  See Fenderson v. West, 119, 129-31 
(1999).

In August 1999, the American Ex-Prisoners of War, a National 
Service Organization, withdrew their representation of the 
veteran.  The statement reflects that the veteran wished to 
represent himself in all matters pertaining to his claim.

For consistency and economy, the Board employs the term 
"right shoulder disability" to represent the service-
connected right shoulder dislocation with degenerative joint 
disease.


FINDING OF FACT

The veteran's right shoulder disability is characterized by 
painful right arm motion, decreased to normal range of 
motion, and degenerative joint disease.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for right shoulder dislocation with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71 (Plate I), 4.71a, 
Diagnostic Code (DC) 5202 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran contends that his service-connected 
right shoulder dislocation with degenerative joint disease 
warrants a higher rating.  He maintains that the right 
shoulder is chronically painful with any movement above chest 
level, which is sometimes severe.  He also contends that he 
has loss of muscle mass and strength, and that he constantly 
guards his right arm movements and avoids many entirely.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the evidence of record pertaining to his 
service-connected shoulder disability and found nothing in 
the record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  See 
also, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Powell v. 
West, 13 Vet. App. 31, 35 (1999) (all relevant and adequate 
medical data of record that falls within the scope of the 
increased rating claim should be addressed).  

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on the average impairment 
of earning capacity.  See 38 C.F.R. Part 4 (1999).  It is the 
intent of the VA's Schedule of Ratings, codified in 38 C.F.R. 
Part 4, to recognize disabilities of the musculoskeletal 
system that result in anatomical damage, functional loss and 
evidence of disuse, and/or abnormal excursion of movement, 
for example, less movement than normal, more movement than 
normal, weakened movement or pain on movement.  See 38 C.F.R. 
§§ 4.45, 4.59, 4.71 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (functional loss due to pain on use or 
due to flare-ups).  

Separate diagnostic codes identify the various disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.10 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (1999).

Handedness for the purpose of a dominant rating will be 
determined based on the evidence of records or by testing on 
VA examination.  See 38 C.F.R. § 4.69 (1999).  Examinations 
of record reflect that the veteran is right handed.  The 
veteran's service-connected right shoulder disability is 
rated under DC 5202 as other impairment of the humerus.  
According to the Schedule of Ratings, diseases under this 
code will be rated on limitation of the affected parts.  See 
38 C.F.R. § 4.71a.  Currently, a 20 percent disability rating 
is in effect for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at the shoulder level - major/ dominant.  A 
30 percent disability rating is warranted for malunion of the 
humerus with marked deformity or frequent dislocation 
episodes and guarding of all arm movements in the dominant 
extremity.  See 38 C.F.R. § 4.71a, DC 5202. 

At the outset, the veteran reported during the August 1994 
compensation and pension examination that he has not had a 
dislocated shoulder in over 20 years.  In essence, he has 
adapted his activities to prevent dislocations.  Therefore, 
in considering an increased evaluation for the right shoulder 
disability, a review of the evidence, which consists of 
private and VA medical records to include serial compensation 
and pension examinations, reflects degenerative joint disease 
of the right shoulder, rotator cuff (RC) disease, painful 
motion, and some limitation of motion at the shoulder level, 
specifically noted on abduction.  

In brief, the private medical records for the period of the 
appeal reflect that the veteran was evaluated on multiple 
occasions, however, those records are silent as regards the 
right shoulder disability.  

In relevant part, VA outpatient records dated from April 1996 
to December 1997, to include the July 1997 compensation and 
pension examination, reflect persistent unremitting pain in 
the right shoulder on range of motion; pain with full passive 
range of motion; motor strength 4+/5 limited by pain, some 
limitation of motion; inability to perform sports or throw 
objects because of potential dislocation that causes serious 
exacerbation of the pain; and that driving causes significant 
pain.  The veteran reported nocturnal pain and an inability 
to sleep on his right side due to the right shoulder pain.  
The veteran has medicated the disability over the years with 
Tylenol, Motrin, Feldene, and Salsalate.  The shoulder was 
injected on several occasions with varying degrees of relief.  
No obvious deformity of the right shoulder was noted.  
Specifically, the report of the July 1997 compensation and 
pension examination reflects abduction to 68 degrees without 
pain, then pain [from 68 to] 150 degrees.  External rotation 
was to 80 degrees with pain.  Internal rotation was to 65 
degrees with pain.  Forward flexion was to 85 degrees without 
pain, then pain [from 85 degrees to] 155 degrees.  The 
examiner noted significant shoulder girdle atrophy 
posteriorly; significant asymmetry between the right and left 
shoulder girdles; significant crepitus; and significant 
weakness and tenderness of supraspinatus muscle when testing 
rotator cuff muscles.  The relevant diagnoses in 1997 reflect 
right shoulder impingement syndrome, status post right 
shoulder dislocation with residual degenerative joint 
disease, and lack of range of motion.  The July 1997 x-ray 
report of the right shoulder reflects that the degenerative 
changes involving the right shoulder likely post traumatic 
and not significantly changed as compared with the earlier 
examination. 

VA outpatient treatment records dated from January 1998 to 
December 1998, including the October 1998 compensation and 
pension examination, reflects no change in the chronic 
symptoms; no point tenderness; that the shoulder was at 
baseline without nocturnal awakenings; multiple joint aches; 
no fracture or dislocation; and that he medicated with 
Tylenol and Naprosyn.  In January 1998, there was full range 
of motion with pain inferolateral right deltoid without 
erythema, edema, or tenderness.  In March 1998, flexion and 
abduction was slow but full.  Internal rotation was to 70 
degrees.  External rotation was to 90 degrees.  The veteran 
was referred to physical therapy.  The October 1998 
compensation and pension examination reflects by veteran's 
report that the shoulder was worse since the last disability 
examination.  The report reflects that abducting the joint 
aggravated chronic pain.  The examiner noted that exercise 
might help the symptoms.  There was right shoulder pain on 
range of motion testing.  Abduction and flexion was from 0 to 
180 degrees.  Internal and external rotation was from 0 to 90 
degrees.  The diagnosis was right shoulder, status post 
dislocation with degenerative joint disease, with residuals 
and sequelae of: (1) discomfort, (2) normal range of motion, 
and (3) functional loss of range of motion from 10 to 20 
degrees with repetitive abduction of 2 and 5 pound weights.  
Thereafter, in December 1998, all joints manifested full 
range of motion.  

VA treatment records dated between January 1999 and June 1999 
include the May 1999 compensation and pension examination.  A 
February 1999 entry reflects, inter alia, a recent twisting 
injury, and a big biceps bruise that was almost gone.  The 
objective findings reflect right biceps prominence, "?" 
rupture.  The assessment reflects degenerative joint disease 
with severe right shoulder pain.  In relevant part, in March 
1999, there was right shoulder pain with range of motion 
above the horizon.  The right shoulder was less painful with 
passive range of motion.  The grip strength was 5/5 
bilaterally.  The assessment was right shoulder impingement.  
The veteran deferred injection until surgical consultation.  
In April 1999, the veteran reported worsening right shoulder 
pain.  VA entries dated in April 1999 reflect rotator cuff 
(RC) disease rather than degenerative joint disease - now 
with recent biceps tendon tear on examination with 
impingement and good fluid range of motion.  Magnetic 
resonance imaging (MRI) and a surgical evaluation were 
ordered.  The May 1999 compensation and pension examination 
reflects by veteran's report that the right shoulder has not 
changed since he separated from service.  He reported that 
since his last disability evaluation, he has had increasing 
pain and decreasing range of motion.  On physical 
examination, range of motion revealed flexion and abduction 
from 0 to 180 degrees, and internal and external rotation 
from 0 to 90 degrees.  The veteran had increasing symptoms 
with lifting 5-pound weights that would translate into 20 
degrees loss of functional range of motion.  The pertinent 
diagnosis was degenerative joint disease of the right 
shoulder with discomfort and functional loss of range of 
motion.  The x-ray of the right shoulder reflects moderate 
degenerative change of the acromioclavicular joint.  An 
undated MRI report, printed in June 1999, reflects (1) small 
full - thickness tear supraspinatus tendon, anterior 
insertion site, with the remainder of the rotator cuff 
intact; (2) hypertrophic change of the acromioclavicular 
joint; (3) intermediate signal and thickening of the 
remainder of the supraspinatus tendon, suggestive of 
tendinosis; and (4) small amount of fluid around the biceps 
tendon which can be seen physiologically in the setting of 
small joint effusion.  

In view of the aforementioned provisions and the evidence of 
record, the right shoulder disability is appropriately rated 
as 20 percent disabling under DC 5202 based on the infrequent 
episodes of recurrent dislocation, guarding of movement only 
at the shoulder level, pain, and limitation of motion.  When 
the clinical data from 1997 is compared with the most recent 
evidence of record, in particular the 1998 and 1999 
compensation and pension examinations, the right disability 
is not reflective of more than the present 20 percent 
disability evaluation.  Consistently, the record on appeal 
has indicated pain on range of motion.  In that regard, the 
veteran reported not only that the shoulder had worsened 
during the appeal but also that the shoulder disability had 
been the same since service.  Generally, the July 1997 
compensation and pension examination reflected some 
limitation of motion, shoulder girdle atrophy, crepitus, and 
weakness and tenderness of the supraspinatus muscle when 
testing the rotator cuff muscles.  Indeed, the latter records 
reflect full range of motion and rotator cuff disease.  While 
the veteran reported increasing pain and decreasing range of 
motion on the 1999 compensation and pension examination, the 
Board stresses that flexion and abduction was 0 to 180 
degrees and internal and external rotation was 0 to 90 
degrees prior to repetitive testing in 1998 and 1999.  
Further, the additional functional loss of 10 to 20 degrees 
of abduction on repetitive testing noted during the 1998 and 
1999 compensation and pension examinations does not warrant a 
higher rating under DC 5202.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (the disability rating accounts for 
functional loss due to pain and limitation on motion); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a (DC 5202).  

Furthermore, as the pertinent medical data are not clinically 
characteristic of malunion with marked deformity (DC 5202), 
frequent episodes of recurrent dislocation and guarding of 
all arm movements on the dominant side (DC 5202), limitation 
of motion of the arm midway between the side and shoulder 
level of the dominant side (DC 5201), or ankylosis of the 
scapulohumeral articulation (DC 5200), of the right shoulder, 
as required for an evaluation in excess of 20 percent, the 
Board finds that the veteran's right shoulder dislocation 
with degenerative joint disease is appropriately rated as 20 
percent disabling under DC 5202.

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent for right shoulder 
dislocation with degenerative joint disease.  The appeal is 
denied.  


ORDER

An increased evaluation in excess of 20 percent for right 
shoulder dislocation with degenerative joint disease is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

